Citation Nr: 1644183	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-33 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with an April 2010 VA examination in connection with his claim of entitlement to service connection for PTSD.  The Veteran reported symptoms of sleep impairment, nightmares, irritability, paranoia, and the avoidance of large crowds.  The Veteran reported his military stressor included seeing deceased individuals during his active duty service.  The examiner noted "The Veteran's current condition is unclear therefore the link between his reported stressors and his current condition is also unclear."  The examiner further explained that he was precluded from obtaining a conclusive diagnosis of a mental disorder using "gold standard instruments."  The examiner concluded that provisionally the Veteran did not have a primary diagnosis and specifically did not have PTSD because "the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e. disability benefits)."

The Board finds the April 2010 VA examination to be inadequate.  The VA examiner noted that the Veteran's condition was unclear and therefore he could not discern a nexus between the Veteran's active service and a psychiatric disability however, later in the examination the examiner made a definitive conclusion that the Veteran did not have PTSD.  The examiner did not provide an adequate rationale detailing how he was able to conclusively conclude the Veteran did not have PTSD based on the DSM-IV guidelines.  Additionally, the examiner found the Veteran did not have a primary diagnosis but added that this determination was "Provisional" indicating it was possible that the primary diagnosis could change in the future.  Therefore, due to the provisional findings of the examination, the Veteran's continued reports of PTSD symptoms, and the inadequate April 2010 VA examination a new examination must be obtained on remand. 

The Board notes the Veteran stated in a December 2012 VA Form 9 that he sought medical care through the VA but had been denied.  However, it does not appear development has been performed to determine if there are any VA treatment records associated with the Veteran seeking VA medical care.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  
   
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA and private treatment records.  

2.  After completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any psychiatric disability diagnosed since the Veteran filed his claim in November 2009.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a.)  Identify, by diagnosis, all psychiatric disabilities manifested since the Veteran filed the current claim in November 2009. 

b.)  As to each such diagnosed psychiatric disability, is it at least as likely as not (50 percent probability or greater) that such disability is etiologically related to the Veteran's active service?.  

The examiner should note that due to the nature of the Veteran's active service, exposure to an in-service combat related stressor has been established.  He was awarded the Combat Action Ribbon for service aboard the USS Ogden in February 1991.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




